UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1419


JAMES TOLLE,

                    Plaintiff - Appellant,

             v.

GOVERNOR RALPH NORTHAM; COMMONWEALTH OF VIRGINIA,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:20-cv-00363-LMB-MSN)


Submitted: October 13, 2020                                   Decided: October 26, 2020


Before KEENAN and THACKER, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


James Tolle, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James Tolle seeks to appeal the district court’s April 8, 2020, order denying his

request for a hearing and denying his motion for reconsideration of its prior order denying

his motions for a preliminary injunction or temporary restraining order, an expedited

hearing, and service of his complaint by the United States Marshals Service filed in his

42 U.S.C. § 1983 civil action. This court may exercise jurisdiction only over final orders,

28 U.S.C. § 1291, and certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-47 (1949).

The order Tolle seeks to appeal is neither a final order nor an appealable interlocutory * or

collateral order. Accordingly, we dismiss the appeal for lack of jurisdiction. We deny

Tolle’s motion for expedited review and an expedited hearing and deny the motion filed

by Americans United for Separation of Church and State for leave to file a brief as amicus

curiae. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                  DISMISSED


       *
          An order denying a preliminary injunction is an immediately appealable
interlocutory order. 28 U.S.C. § 1292(a)(1). However, we generally lack jurisdiction to
review the denial of a temporary restraining order. See Office of Pers. Mgmt. v. Am. Fed’n
of Gov’t Emps., 473 U.S. 1301, 1303-05 (1985) (Burger, C.J., in chambers); Drudge v.
McKernon, 482 F.2d 1375, 1376 (4th Cir. 1973) (per curiam) (“[W]e are aware of no[]
[authority], that, as a general rule, the . . . denial of a motion for a temporary restraining
order is an appealable order.”). Because a “court may issue a preliminary injunction only
on notice to the adverse party,” Fed. R. Civ. P. 65(a)(1), and Tolle did not provide notice
of his request for a preliminary injunction or for reconsideration of the denial of that request
to Defendants prior to the April 8 order, we construe these requests as seeking only a
temporary restraining order.

                                               2